Case: 3:17-cv-00006-TMR-SLO Doc #: 162 Filed: 05/06/19 Page: 1 of 7 PAGEID #: 5167




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

JOSEPH GUGLIELMO,                                 )   CASE NO. 3:17-cv-00006-TMR-SLO
                                                  )
                       Plaintiff,                 )   JUDGE THOMAS M. ROSE
                                                  )   Magistrate Judge Sharon L. Ovington
        v.                                        )
                                                  )
MONTGOMERY COUNTY, OHIO and the                   )
MONTGOMERY COUNTY BOARD OF                        )   DEFENDANTS' MOTION IN LIMINE
COMMISSIONERS, et al.,                            )   TO EXCLUDE EVIDENCE
                                                  )   REGARDING VIOLATIONS OF
                       Defendants.                )   INTERNAL POLICIES OF THE
                                                  )   MONTGOMERY COUNTY SHERIFF


        Defendants, Montgomery County, Ohio and the Montgomery County Board of

Commissioners, Sherriff Phil Plummer, Matthew Snyder, Zachary Zink, Matthew Sears, David

Cohn, Brandon Ort, and Benjamin Cooper, by and through counsel, hereby move this Court

pursuant to Fed. Evid. R. 401, 403 and 404(b) for an order in limine preventing Plaintiff from

introducing into evidence any and all testimony or exhibits relating or discussing, in any way,

violations of the internal policies and orders of the Montgomery County Sheriff's Department or

prior civil lawsuits against the Defendants. Violations of departmental policies are not relevant

to the issues raised in Plaintiff’s Complaint. Further, any reference to violations of Montgomery

County Sheriff's Department's internal policies would be unduly prejudicial to the Defendant

officers. This is likewise true of previous litigation against these Defendants. Plaintiffs cannot

present any evidence of these topics with sufficient support to establish a relevant "prior bad act"



LEGAL/118318058.v1
Case: 3:17-cv-00006-TMR-SLO Doc #: 162 Filed: 05/06/19 Page: 2 of 7 PAGEID #: 5168



and therefore any mention of such items would be unduly prejudicial to the defense of this

matter. The reasons for this Motion are more fully set forth in the attached memorandum.

                                            Respectfully submitted,

                                            MARSHALL DENNEHEY WARNER
                                            COLEMAN & GOGGIN

                                            By:    /s/ Jillian L. Dinehart
                                            KEITH HANSBROUGH (0072671)
                                            JILLIAN L. DINEHART (0086993)
                                            127 Public Square, Suite 3510
                                            Cleveland, Ohio 44114
                                            Phone: (216) 912-3809
                                            Fax: (216) 344-9006
                                            Email: kkhansbrough@mdwcg.com
                                                   jldinehart@mdwcg.com
                                            Counsel for Defendants, Montgomery County, Ohio
                                            and the Montgomery County Board of
                                            Commissioners, Phil Plummer, Matthew Snyder,
                                            Zachary Zink, Matthew Sears, David Cohn,
                                            Brandon Ort, and Benjamin Cooper




                                               2
Case: 3:17-cv-00006-TMR-SLO Doc #: 162 Filed: 05/06/19 Page: 3 of 7 PAGEID #: 5169



                                MEMORANDUM IN SUPPORT

I.     INTRODUCTION

       Defendants anticipate Plaintiff will use the internal policies of the Montgomery County

Sheriff's Department as evidence of constitutional violations by Defendants. It is well-

established, however, that an alleged violation of general police orders or departmental policies

does not rise to a constitutional violation. Smith v. Freland, 954 F.2d 343, 347 (6th Cir. 1992).

The issue before the Court is whether these Defendants committed constitutional violations, not

whether those officers should have been or were disciplined. In the same vein, Defendants

anticipate that the Plaintiff may pursue admission of evidence regarding prior lawsuits against

the Defendants. Given that Plaintiff cannot establish a constitutional violation on the basis of

any of these complaints, violations, or investigations into alleged violations, any reference to

such would be unduly prejudicial and misleading for the jury. Accordingly, this evidence should

be excluded pursuant to Evidence Rules 401, 403, and 404(b).

II.    LAW AND ARGUMENT

       The Sixth Circuit has held that “a violation of an internal departmental policy or police

order is not sufficient in and of itself to demonstrate a constitutional violation.” Smith, 954 F.2d

at 347. This is true because the “objective reasonableness” of a police officer’s actions is based

upon a constitutional analysis of “reasonableness” under the Fourth Amendment, not upon an

analysis of internal policies. Graham v. Connor, 490 U.S. 386, 394-396 (1989). In that regard,

the question of whether an officer violated a constitutional rights or is entitled to qualified

immunity does not turn on whether the officer violated “proper police procedure” or was

“negligent” in the use of deadly force. See Bell v. City of East Cleveland, 125 F.3d 855, 1997

WL 640116 (6th Cir. Oct. 14, 1997).




                                                  3
Case: 3:17-cv-00006-TMR-SLO Doc #: 162 Filed: 05/06/19 Page: 4 of 7 PAGEID #: 5170



       The Sixth Circuit’s rulings recognize that a county can choose to hold its police officers

to a higher standard than that required by the U.S. Constitution. While Montgomery County has

not determined that the Defendants violated any departmental policies or procedures in the use of

force in this case, it would be unfairly prejudicial to allow Plaintiff to suggest that these officers

acted constitutionally unreasonable based upon alleged violations of a departmental policy or

procedure, or upon the department's decision to pursue investigation. Otherwise, it would

encourage every police department to adopt the least restrictive policies possible.

       Likewise, evidence of other civil litigation or prior departmental violations brought

against these Defendants is inadmissible because it would only be offered for the purpose of

prejudicing the jury by attempting to establish the alleged bad character of the Defendants and to

prove that they likely acted in the same manner as illustrated in prior lawsuits, or even in

departmental investigations as the Defendants did when force was used on Mr. Guglielmo. This

would be improper evidence pursuant to Evid. R. 404(b).

       Evid. R. 404(b) prohibits using evidence of a crime, wrong, or other act to prove a

person's character in order to show that a particular occasion the person acted in accordance with

their character. Although the evidence cannot be used to prove consistency with prior conduct,

R. 404 does not preclude admission for proof of motive, or opportunity. In those instances, the

Court must look to whether the evidence is more prejudicial than probative. Evid. R. 404(b),

Notes of Advisory Committee. To determine if evidence is unfairly prejudicial under Civ. R.

404(b) the Court must consider whether 1) there is sufficient evidence the prior act occurred; 2)

there is a proper material purpose for the evidence; and 3) the evidence is more prejudicial than

probative. Edgerson v. Matatall, E.D.Mich. No. 10-14954, 2014 U.S. Dist. LEXIS 4967, at *23

(Jan. 15, 2014). Litigation resolved by means other than a jury finding or consent decree cannot




                                                   4
Case: 3:17-cv-00006-TMR-SLO Doc #: 162 Filed: 05/06/19 Page: 5 of 7 PAGEID #: 5171



be resolved with any certainty that the alleged prior act actually occurred. There is no proper

purpose to admitting this evidence. If the purpose is to indicate a pattern of practice or an intent

to harm the public, it is not a proper material purpose. Id. at *23-24. The court also found that

such evidence would be more prejudicial than probative. Id. The unfair prejudice as set out

above, and the absolute ban on character evidence to prove conformity provided by Evid. R.

404(b) are sufficient to exclude evidence of violations of internal policy or lawsuits.

       For these reasons, the Court should bar Plaintiff from referring to or introducing evidence

of violations of Montgomery County's departmental policies or other internal rules, or prior

litigation against the Defendants as evidence of a violation of Plaintiff's constitutional rights.

Whether an officer followed or violated police department policy and guidelines or has

previously been sued is not relevant to determining a constitutional violation under Graham.

Moreover, it is not proper prior bad act evidence. Accordingly, any references or exhibits

regarding violations of Montgomery County Sheriff's Department's general orders and policies or

prior litigation are not admissible under Evidence Rule 401 and would be unfairly prejudicial and

likely confuse the jury and therefore be excluded by Evidence Rule 403 and 404(b).

III.   CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court enter an order

barring Plaintiff from making any reference to violations of the Montgomery County Sheriff's

Department's internal orders, policies, and training on those orders and policies, as well as prior

litigation against these Defendants.




                                                  5
Case: 3:17-cv-00006-TMR-SLO Doc #: 162 Filed: 05/06/19 Page: 6 of 7 PAGEID #: 5172



                                     Respectfully submitted,

                                     MARSHALL, DENNEHEY, WARNER,
                                     COLEMAN & GOGGIN

                                     By:    /s/ Jillian L. Dinehart
                                     KEITH HANSBROUGH (0072671)
                                     JILLIAN L. DINEHART (0086993)
                                     127 Public Square, Suite 3510
                                     Cleveland, Ohio 44114
                                     Phone: (216) 912-3809
                                     Fax: (216) 344-9006
                                     Email: kkhansbrough@mdwcg.com
                                            jldinehart@mdwcg.com
                                     Counsel for Defendants, Montgomery County, Ohio
                                     and the Montgomery County Board of
                                     Commissioners, Phil Plummer, Matthew Snyder,
                                     Zachary Zink, Matthew Sears, David Cohn,
                                     Brandon Ort, and Benjamin Cooper




                                        6
Case: 3:17-cv-00006-TMR-SLO Doc #: 162 Filed: 05/06/19 Page: 7 of 7 PAGEID #: 5173



                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

                                               MARSHALL DENNEHEY WARNER
                                               COLEMAN & GOGGIN

                                               By:    /s/ Jillian L. Dinehart
                                               JILLIAN L. DINEHART (0086993)
                                               Counsel for Defendants, Montgomery County, Ohio
                                               and the Montgomery County Board of
                                               Commissioners, Phil Plummer, Matthew Snyder,
                                               Zachary Zink, Matthew Sears, David Cohn,
                                               Brandon Ort, and Benjamin Cooper




                                                  7
